PER CURIAM.
Petitioner seeks certiorari review of a circuit court order entered in its appellate capacity. The circuit court order on review dismisses the state’s appeal of a county court order. The county court order precluded, on constitutional grounds, the admission into evidence of the results of field sobriety tests administered to the respondent/defendant.
We agree with the state that the circuit court departed from the essential requirements of law in finding that the state could not appeal the county court’s order pursuant to rule 9.140(c)(1)(B), Florida Rules of Appellate Procedure. The state correctly points out that rule 9.140(c)(1)(B) has been broadly construed to give the state direct appellate review of pretrial orders which suppress, on constitutional grounds, evidence obtained by law enforcement personnel from defendants. See State v. Pal-more, 495 So.2d 1170 (Fla.1986); State v. Segura, 378 So.2d 1240 (Fla. 2d DCA 1979).
Accordingly, we grant the petition for writ of certiorari, quash the circuit court’s order dismissing the state’s appeal, and remand for further proceedings.
GUNTHER and POLEN, JJ., concur.
LETTS, J., dissents without opinion.